Citation Nr: 1642498	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or as secondary to service-connected lumbar spine, dorsal spine, and/or diabetes mellitus disability(ies).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to June 1967 (to include service in the Republic of Vietnam), and from July 1968 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision, in which the RO, inter alia, denied the Veteran's claim for service connection for peripheral neuropathy.  In December 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In May 2015, the Board, inter alia, remanded the claim for service connection for peripheral neuropathy to the agency of original jurisdiction (AOJ) for further evidentiary development.  During the pendency of the appeal, in a December 2015 rating decision, the AOJ granted service connection for symmetric polyneuropathy of the right lower extremity, assigning an initial rating of 10 percent and an effective date of November 3, 2009, and for symmetric polyneuropathy of the left lower extremity, assigning an initial rating of 20 percent and an effective date of November 3, 2009.  Also, in a December 2015 supplemental SOC (SSOC), the AOJ, inter alia, denied service connection for peripheral neuropathy affecting the upper extremities, and returned this matter to the Board.

In May 2016, the Board, inter alia, remanded the service connection claim remaining on appeal to the AOJ for further evidentiary development.  At that time, the Board also remanded to the AOJ the claim for an effective date earlier than February 4, 2010. for the award of service connection for acquired psychiatric disability-for which the Veteran had completed the first of two actions required to place that matter in appellate status-for issuance of a SOC.  However, as the Veteran did not perfect an appeal as to that matter after the issuance of a July 2016 SOC, that matter is not in appellate status.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For the reasons expressed below, the claim remaining on appeal is, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its May 2016 remand, the Board determined that further medical findings/opinion were needed to resolve the claim on appeal.  Specifically, the Board found that it was unclear from the evidence of record, to include the July 2015 VA examination report and opinion, whether the Veteran had a diagnosis of peripheral neuropathy as to the upper extremities at any time shortly prior to, at the time of, or during the pendency of the claim.  Therefore, the Board instructed the AOJ to, among other things, obtain an addendum medical opinion from the neurologist who evaluated the Veteran in the July 2015 VA examination or from another appropriate physician (as outlined in the May 2016 Board remand), and readjudicate the claim on appeal.  However, review of the claims file reveals that the AOJ did not arrange to obtain such an opinion and did not readjudicate the claim on appeal.  As the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required.  See Stegall, supra.

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the neurologist who evaluated the Veteran in the July 2015 VA examination, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the South Arizona Health Care System (HCS), and that records from these facilities dated through June 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the South Arizona HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since June 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the South Arizona HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated from June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the neurologist who evaluated the Veteran and provided the July 2015 VA medical opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from a neurologist or appropriate physician based on claims file review (to the extent possible).  Arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should identify any neurological disability(ies) of the upper extremities currently present or present at any time pertinent to the November 2009 claim (even if now asymptomatic or resolved).

In this regard, the examiner must the diagnoses of peripheral neuropathy noted in the Veteran's VA treatment records, specifically those dated in December 2008, December 2009, June 2010, and October 2010 by a VA neurologist.

Then, with respect to each diagnosed neurological disability of the upper extremities, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically related to service (to particularly include presumed in-service herbicide exposure therein); or, if not

(b) was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected lumbar spine, dorsal spine, and/or diabetes mellitus disability(ies).  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation-to include identifying (to the extent possible) the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical evidence, to include the medical evidence referenced above.  Notably, the absence of evidence of treatment for any neurological disorder/complaints in the Veteran's service treatment records should not, standing alone, serve as the basis for a negative opinion.

The examiner must also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms during and since service.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports must be specifically acknowledged and considered in formulating any opinion(s).  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

